Thomas, J.:
Defendant, charged with keeping a disorderly house, and discharged by order of a city magistrate, was later found guilty of the same offense by' the Court of Special Sessions, on information filed by the district attorney, to which was attached the proceedings before the city magistrate.
The Court of Special Sessions had not jurisdiction after the discharge by the magistrate. (People v. Dillon, 197 N. Y. 254.) The jurisdiction was not questioned on the trial. The present appeal is from the judgment, whereby it appeal’s that the Court of Special Sessions had no jurisdiction, and it is immaterial that the record does not show that objection to the jurisdiction. (Brookman v. Hamill, 43 N. Y. 554, 564; Risley v. Phenix Bank of City of New York, 83 id. 318, 337.)
The judgment should be reversed.
• Woodward, Burr, Rich and Carr, JJ., concurred.
Judgment of conviction of the. Court of Special Sessions and orders reversed.